800 F.2d 222
36 Ed. Law Rep. 273
Matthew N. FRASER, et al., Plaintiffs-Appellees,v.BETHEL SCHOOL DISTRICT NO. 403, et al., Defendants-Appellants.
Nos. 83-3987, 83-4142.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted March 7, 1984.Decided Sept. 19, 1986.

Jeffrey T. Haley, Simburg, Ketter, Haley, Sheppard & Purdy, Seattle, Wash., for plaintiffs-appellees.
William A. Coats, Clifford Foster, Jr., Kane, Vandeberg, Hartinger & Walker, Tacoma, Wash., for defendants-appellants.
Appeal from the United States District Court for the Western District of Washington;  Jack E. Tanner, Judge.
Before WRIGHT, GOODWIN, and NORRIS, Circuit Judges.

ORDER

1
The judgment of this court, 755 F.2d 1356, is reversed and the case is remanded to the district court for further proceedings not inconsistent with the decision of the Supreme Court of the United States in Bethel School District No. 403, et al. v. Fraser, --- U.S. ----, 106 S.Ct. 3159, 92 L.Ed.2d 549 (1986).